                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

 SOOS & ASSOCIATES, INC.,

                Plaintiff,
                                             No. 17 C 06577
                    v.
                                             Judge Mary M. Rowland
 FIVE GUYS ENTERPRISES, LLC,
 FIVE GUY OPERATIONS, LLC, DXU
 ARCHITECTS AND ERIC STYER,

              Defendants.



                         MEMORANDUM OPINION & ORDER

      Before the Court is Defendant Five Guys Enterprises, LLC’s (“Five Guys”) mo-

tion for judgment on the pleadings. (Dkt. 149) Five Guys seeks dismissal of Plaintiff

Soos & Associates, Inc.’s (“Soos”) claims under the Digital Millennium Copyright Act

(“DMCA”), 17 U.S.C. § 1202. For the reasons stated below, the motion [149] is denied.

                                  BACKGROUND

      General familiarity with the background facts is presumed. The facts relevant

to this motion are as follows. Five Guys hired Soos for architectural consulting ser-

vices. Soos created architectural plans (“Construction Documents”) for several spe-

cific restaurant locations. Soos owns the copyrights to the Construction Documents.

In its counterclaims, Five Guys alleges that, in addition to Construction Documents,

Soos also created Corporate Design Standards so Five Guys could “have a centralized

set of materials reflecting the [Five Guys] brand’s trade dress and specifications that

architects designing [Five Guys] restaurants could access and implement into their
plans. That way, Five Guys could ensure that the stores designed by its various ar-

chitects looked consistent.” (Dkt. 103 at 2) (internal citations omitted) The parties

contest the factual allegations; Five Guys claims that all of its architectural plans

have similar elements because they conform to the Corporate Design Standards, and

Soos claims that Five Guys is infringing Soos’ copyrighted work in the Construction

Documents.

      Eventually, Five Guys moved its Corporate Design Standards work to a com-

petitor of Soos, DXU. (Dkt. 95, Countercl. ¶ 29) Soos alleges that after Soos and Five

Guys ended their relationship, Five Guys required its outside architects to use tem-

plates of Construction Documents that Soos created and copyrighted. According to

Soos, Five Guys removed Soos copyright management information (“CMI”) from the

templates. (Dkt. 52 ¶ 151) Five Guys also required “its outside architects to place Five

Guys [CMI title blocks] into the infringing Construction Documents using the Soos

works.” (Dkt. 52, ¶ 138) Soos believes that Five Guys’ CMI title blocks were an at-

tempt “to mislead third party architects into believing Five Guys owned the copy-

rights in the templates Five Guys demanded they use.” (Id. at ¶ 140) In addition, Soos

alleges that Five Guys required its architects to execute agreements that assigned all

rights, including copyrights, to Five Guys. These agreements stated that all of the

work contained in the Construction Drawings “are the original work product” and

“are the property” of Five Guys. (Id. at ¶ 139) Soos alleges that these agreements

were a further attempt to mislead third party architects into believing Five Guys

owned the copyrights in the templates. (Id. at ¶ 140)




                                           2
      According to Soos, Five Guys was aware of Soos’ copyright and was aware that

Soos was seeking to enforce its rights in the copyrighted materials. Soos sent letters

to Five Guys in August 2015 and August 2017 asserting a copyright to the Construc-

tion Drawings. Despites these letters, Soos claims that Five Guys and DXU “doubled

down and not only continued using Soos’ copyrighted work in its Construction Draw-

ings, but began removing Soos’ CMI from its title blocks and replacing it with either

its own or Five Guys CMI.” (Dkt. 52, ¶ 151)

                                LEGAL STANDARD

      Under Federal Rule of Civil Procedure 12(c), a party may move for judgment

on the pleadings after the pleadings are closed but early enough not to delay trial.

See Fed. R. Civ. Pro. 12(c). “A motion for judgment on the pleadings under Federal

Rule of Civil Procedure 12(c) ‘is designed to provide a means of disposing of cases

when the material facts are not in dispute and a judgment on the merits can be

achieved by focusing on the content of the pleadings and any facts of which the court

may take judicial notice.’” Archer Daniels Midland Co. v. Burlington Ins. Grp., 785

F.Supp.2d 722, 726 (N.D. Ill. 2011) (quoting Cincinnati Ins. Co. v. Contemporary Dis-

trib., Inc., No. 09 C 2250, 2010 WL 338943, at *2 (N.D. Ill. Jan. 26, 2010)).

      “A motion for judgment on the pleadings under rule 12(c) of the federal rules

of civil procedure is governed by the same standards as a motion to dismiss for failure

to state a claim under Rule 12(b)(6).” BBL, Inc. v. City of Angola, 809 F.3d 317, 325

(7th Cir. 2015) (quoting Adams v. City of Indianapolis, 742 F.3d 720, 727-28 (7th Cir.

2014)). As such, “the question at this stage is simply whether the complaint includes




                                           3
factual allegations that state a plausible claim for relief.” Id. A plaintiff’s “[f]actual

allegations must be enough to raise a right to relief above the speculative level.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 558, 127 S. Ct. 1955, 1966 (2007) Put differently,

“a ‘complaint must contain sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face.’” Id. (quoting Aschroft v. Iqbal, 556 U.S. 662, 678,

129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)) (citation and quotation marks omitted). “All

reasonable inferences are drawn in favor of the non-movant.” Id. (citing Lodholtz v.

York Risk Servs. Grp., Inc., 778 F.3d 635, 639 (7th Cir. 2015)). Ultimately, a court

will grant a motion for judgment on the pleadings only if “no genuine issues of mate-

rial fact remain to be resolved and…the [moving party] is entitled to judgment as a

matter of law.” Alexander v. City of Chicago, 994 F.2d 333, 336 (7th Cir. 2012); see

also Hartford Fire Ins. Co. v. Thermos LLC, 146 F.Supp.3d 1005, 1012 (N.D.Ill. 2015).

                                      DISCUSSION

       Five Guys moves for judgment on the pleadings for Soos’ two DMCA claims.

“The DMCA seeks to hamper copyright infringement in the digital age by protecting

copyright management information (“CMI”) in various ways.” Alan Ross Machinery

Corp. v. Machinio Corp., No. 17 C 3569, 2018 WL 6018603, at *2 (N.D. Ill. Nov. 16,

2018); 17 U.S.C. § 1202. Specifically, the DMCA prohibits removing or altering CMI,

§ 1202(b), and distributing false CMI, § 1202(a). The statute defines CMI as the in-

formation “conveyed in connection with” copies of a work, such as its title, author,

copyright owner, the terms and conditions for use of the work, and identifying num-

bers or symbols referring to the work’s copyright information. 17 U.S.C. § 1202(c).




                                             4
CMI informs the public that something is copyrighted and thus prevents infringe-

ment. Alan Ross Machinery Corp., 2018 WL 6018603, at *2 (citing Pers. Keepsakes,

Inc v. Personalizationmall.com, Inc., 975 F.Supp.2d 920, 928 (N.D. Ill. 2013)). Soos

alleges that Five Guys violated the DMCA by removing Soos’ CMI from Construction

Documents (Count V) and by distributing false CMI (Count VI).

1. Count V—Removal of Soos’ CMI.

      Soos alleges that Five Guys and DXU removed Soos’ CMI title blocks from Soos’

Construction Documents. Soos claims that Five Guys and DXU made some minor

changes to the Construction Documents, such as changing the page numbers, but

heavily used Soos’ format, layout, text, illustrations, and taxonomies. (Dkt. 52 ¶ 151)

In moving for judgment on the pleadings, Five Guys faults Soos for failing to identify

the particular CMI removed, failing to allege facts as to how Five Guys removed the

CMI, and failing to plausibly allege intent. Five Guys also argues that basing a draw-

ing off of another’s work is not the same as removing CMI. See Design Basics LLC v.

WK Olson Architects, Inc., No. 17 C 7432, 2019 WL 527535, at *5 (N.D. Ill. Feb. 11,

2019) (no DMCA violation where defendant merely copied the “look and feel” and

certain discrete aspects of plaintiff’s architectural plans, such as the windows and

shape of the rooms; “basing a drawing on another’s work is not the same as removing

copyright management information” and is not a violation of the DMCA); Frost-Tsuji

Architects v. Highway Inn, Inc., No. 13 C00496, 2014 WL 5798282, at *5, 7 (D. Haw.

Nov. 7, 2014) (granting summary judgment, because ‘[v]irtually identical’ plans could

have been created by redrawing [plaintiff’s] copyright management information from




                                          5
[plaintiff’s] plans and not including [plaintiff’s] copyright management information,

but that would not involve any removal or alteration of copyright management infor-

mation from [plaintiff’s] original work.”); Faulkner Press, LLC v. Class Notes, LLC,

756 F.Supp.2d 1352, 1359 (N.D. Fla. 2010) (no CMI was removed from plaintiff’s orig-

inal work where defendant allegedly copied certain information from plaintiff’s course

into a different form of notes packages).

       Soos has plausibly stated a claim for removal of CMI. The complaint states

that Five Guys knew Soos was asserting ownership over several Construction Docu-

ments, yet Five Guys continued to use the copyrighted material and removed Soos’

CMI titled blocks from Construction Documents. Additionally, Soos attached several

exhibits to its complaint that contain the CMI that Five Guys allegedly removed. 1

(Dkt. 52, Ex. 5, Ex. 6, Ex. 7) Soos also attached an example of a DXU plan with high-

lighted portions that, Soos alleges, originated from Soos’ copyrighted Construction

Documents with the Soos CMI removed. (Dkt. 52, Ex. 9, 12 & 14) Soos has thus suf-

ficiently identified the CMI Five Guys allegedly removed. Unlike the cases cited by

Five Guys, Soos did not allege that Five guys merely copied one or two aspects of the

Construction Documents or only copied the “look and feel” of the Construction Docu-

ments. Soos alleges that Five Guys removed Soos’ CMI from the Construction Docu-

ments as a whole, with some minor alterations such as changing page numbers.




1 Courts normally do not consider extrinsic evidence without converting a motion to dismiss into one
for summary judgment, however where a document is referenced in the complaint and central to plain-
tiff’s claims, the Court may consider it in ruling on the motion to dismiss. Mueller v. Apple Leisure
Corp., 880 F.3d 890, 895 (7th Cir. 2018) (“This rule is a liberal one—especially where…the plaintiff
does not contest the validity or authenticity of the extraneous materials.”)


                                                 6
      Regarding intent, 17 U.S.C. § 1202(b) not only prohibits the intentional re-

moval of CMI, § 1202(b)(1), but also requires the distribution of CMI knowing that

“the copyright management information…has been removed or altered without au-

thority of the copyright owner,” § 1202(b)(2), and the distribution of the work itself

where the CMI “has been removed or altered without the authority of the copyright

owner,” § 1202(b)(3). The statute imposes a further requirement that the distribution

be done “knowing” or “having reasonable grounds to know” that the removal “will

induce, enable, facilitate or conceal and infringement of any right under this title.” §

1202(b) Soos’ complaint sufficiently alleges intent. It states that based on letters Soos

sent to Five Guys, Five Guys knew Soos was asserting ownership of the Construction

Documents. Soos has also alleged that Five Guys knowingly distributed templates

where the CMI had been altered without the authority of the copyright owner, Soos.

Finally, Soos alleges that Five Guys acted intentionally—Five Guys “attempted to

mislead third party architects into believing Five Guys owned the copyrights in the

templates Five Guys demanded they use.” (Dkt. 52 ¶¶ 138-40) Soos has adequately

alleged that Five Guys acted knowingly, and that Five Guys removed CMI with the

intent to induce, enable, or conceal infringement.

      Additionally, Soos need not provide detailed factual allegations regarding how

Five Guys removed the CMI. That information is within Five Guys’ control, and Soos

cannot provide detailed allegations regarding how Five Guys removed the CMI before

discovery. Soos’ allegations are sufficient to survive a motion for judgment on the

pleadings. Five Guys’ motion is denied.




                                           7
2. Count VI—Distribution of False CMI

      Soos alleges that Five Guys distributed false CMI in violation of 17 U.S.C. §

1202(a). Five Guys argues that Soos fails to allege that Five Guys intentionally falsi-

fied CMI and that Soos fails to allege that any particular work is “conveyed in con-

nection with” Five Guys’ allegedly false CMI. 17 U.S.C. § 1202(a).

      First, § 1202(a) of the DMCA prohibits knowingly providing or distributing

false CMI “with the intent to induce, enable, facilitate, or conceal infringement.” 17

U.S.C. § 1202(a)(1)–(2). Once again, Soos has sufficiently pled intent under the

DMCA. Soos’ complaint states that Five Guys knew Soos was asserting ownership in

the Construction Documents. (Dkt. 52 ¶¶ 150-151) Soos alleges that it sent several

letters to Five Guys claiming ownership of the Construction Documents, and that

despite these letters, Five Guys continued to copy Soos’ work, removed Soos’ CMI

from the Construction Documents, and placed false CMI on the Construction Docu-

ments. (Id.) Soos also alleges that “even though Five Guys knew that Soos claimed

copyright ownership in materials created by Soos, Five Guys began requiring its out-

side architects to place Five Guys [CMI] into the infringing Construction Documents

using the Soos works.” (Dkt. 52 ¶ 138) Soos claims that Five Guys required its archi-

tects to do this in an attempt to mislead other third party architects into believing

that Five Guys owned the copyrights in the templates. (Dkt. 52 ¶ 140) These allega-

tions are sufficient to plead intent under § 1202(a) of the DMCA.

      Second, to state a claim under the DMCA for distributing false CMI, the false

CMI must be “conveyed in connection with” the work. 17 U.S.C. § 1202(a). Five Guys




                                          8
argues that Soos has failed to identify any particular work that is conveyed in con-

nection with Five Guys’ false CMI. See GC2 Inc. v. Int’l Game Technology PLC, 255

F.Supp.3d 812 (N.D. Ill. 2017) (CMI not conveyed in connection with the material on

a website when a user would have to scroll down the webpage, click on a link or

dropdown box, and read through terms of use to find the copyright disclaimers); Pers.

Keepsakes, Inc v. Personalizationmall.com, Inc., 975 F.Supp.2d 920, 928 (N.D. Ill.

2013) (plaintiff’s poem not conveyed with false CMI where defendant’s “copyright no-

tice [was] not close to the poem; rather, it [was] at the bottom of every page of the

website in the generic website footer”).

      Soos’ complaint and attached exhibits demonstrate that each page of the ar-

chitectural templates included a CMI title block stating:

      THESE DRAWINGS AND SPECIFICATIONS ARE THE CONFIDEN-
      TIAL AND PROPRIETARY PROPERTY OF FIVE GUYS ENTER-
      PRISES, LLC AND SHALL NOT BE COPIED OR REPRODUCED
      WITHOUT WRITTEN AUTHORIZATION.

(Dkt. 52 ¶ 138; Dkt. 52, Ex. 14; Dkt. 52, Ex. 16) This title block appears directly on

each page of the templates at issue. (Id.) And as mentioned above, Soos alleges that

these templates contain Soos’ copyrighted work from the Construction Documents.

This CMI title block is clearly conveyed in connection with the copyrighted work. Un-

like the cases cited by Five Guys, where the CMI was physically separated from the

copyrighted material, Five Guys’ CMI title block was physically proximate to the cop-

yrighted work; it was directly on the page containing the copyrighted material. Soos

has stated a claim under § 1202(a) the DMCA.




                                           9
                                CONCLUSION

      For the reason stated above, Five Guys’ motion for judgment on the pleadings

is denied. (Dkt. 149)


                                            E N T E R:


 Dated: March 3, 2020

                                            MARY M. ROWLAND
                                            United States District Judge




                                       10
